Co eo ID nA fF WYO

Nm hwo NHN NO KN NY NHN WN WN He HF HFS KF HF OS Fe Oi Se Se
oN DH ON SP WW NK CO CO OATH DH XE SP WD NYY KS &

Case 4:20-cr-06002-SAB ECF No. 42 _ filed 02/20/20 PagelD.103 Page 1 of 2

FILED IN THE
US. DISTRICT COURT
GASTERN DISTRICT OF WASHINGTON

UNITED STATES DISTRICT COURT FEB 20 2020

SEAN F, McAVOY, CLERK

EASTERN DISTRICT OF WASHINGTON—aenoswasrnaron

UNITED STATES OF AMERICA, No, 4:20-CR-6002-SAB

VS.

Plaintiff,
ACKNOWLEDGMENT OF NOTICE
OF RIGHTS - INDICTMENT

ANGELICA VIVIANA SANCHEZ,

Defendant.

 

 

 

The undersigned defendant does hereby acknowledge: I appeared on this date

and was advised as follows:

1. Of the charge or charges placed against me, and I acknowledge receipt of
a copy of the:

M Indictment
O First/Second/Third/Fourth Superseding Indictment

2. Of the maximum penalty provided by law;

3. My right to remain silent at all times and if I make a statement it can be
used against me;

4, My right to retain my own counsel; and if I am without funds, to have
counsel appointed to represent me in this matter;

5. My right to a jury trial before a United States District Judge, to be

confronted by the United States’ witnesses and to have witnesses attend
on my behalf;

6. My right to a detention hearing, if I am in custody;

ACKNOWLEDGMENT OF NOTICE OF RIGHTS - Page 1

 
Oo OoOnHN DBD nH fF WW HY —

MM wo NN NY NHN NHN KN WFO NO ee Oe Oe ee
on ON hh SP WwW NYO KK TO OO WOH HD vA FS WW NY KF CO

 

 

Case 4:20-cr-06002-SAB ECF No. 42 filed 02/20/20 PagelD.104 Page 2 of 2

7. My right, if I am not a United States citizen, to request a Government
attorney or law enforcement official notify my country’s consulate of my
arrest or detention.

> ab Sell » Date: 02/20/2020

Te ignature

Py Eupexts’ An ygelcca S:

Interpreter Printed Name Defendant Signature
ANGELICA VIVIANA SANCHEZ

 

Defendant Printed Name

ACKNOWLEDGMENT OF NOTICE OF RIGHTS - Page 2

 
